SABERS, Justice
(concurring specially).
I agree with the substance of the majority opinion and the treatment of Huftile and Wooley. In Wooley, we reversed one portion of the sentence to eliminate the objectional simultaneous supervision. We could do that here and I would. Wooley, 461 N.W.2d at 120-21. I recognize that under the remand of the majority, the circuit *659court could eliminate either portion of the sentence; the prison term or the eight years probation. I write to make it clear that the circuit court cannot increase Defendant’s sentence. In re Grosh, 415 N.W.2d 824 (S.D.1987); State v. Bucholz, 403 N.W.2d 400 (S.D.1987).